     Case 2:19-cv-01892-WBS-JDP Document 28 Filed 03/08/21 Page 1 of 3


1
2
3
4
5
6
7                                  UNITED STATES DISTRICT COURT

8                                 EASTERN DISTRICT OF CALIFORNIA
9                                        SACRAMENTO DIVISION
10                                                 Case No. 2:19-CV-01892-WBS-EFB
11   THE TRAVELERS INDEMNITY
     COMPANY, a Connecticut                        ORDER GRANTING
12   corporation,                                  STIPULATED REQUEST OF THE
                                                   PARTIES TO CONTINUE TO
13                  Plaintiff,                     STAY THIS ACTION PENDING
14                                                 PROCEEDINGS IN
             v.                                    UNDERLYING ACTION
15
     CALIFORNIA DEPARTMENT OF
16   TOXIC SUBSTANCES CONTROL;
     TOXIC SUBSTANCES CONTROL
17   ACCOUNT; and COLLINS &                        Complaint Filed:        September 18,
18   AIKMAN PRODUCTS, LLC, a                       2019
     cancelled Delaware limited liability
19   company,

20                  Defendants,
21
            The Court, having considered the parties’ joint request that this insurance coverage action
22
     continue to be stayed pending proceedings in an underlying case entitled California Department
23
     of Toxic Substances Control, et al. v. Jim Dobbas, Inc., et al., E.D. Cal., Case No. 2:14-CV-
24
     00595-WBS-EFB (the “DTSC Action”), finds that good cause exists to continue to stay this
25
     action, and grants the requested stay on the following terms:
26
            1.      This case continues to be stayed pending resolution of the DTSC Action, or upon
27
     thirty (30) days’ written notice of either party, whichever is earlier;
28
                                         1           Case No. 2:19-CV-01892-WBS-EFB
      ORDER GRANTING STIPULATED REQUEST OF THE PARTIES TO CONTINUE TO STAY THIS
                 ACTION PENDING PROCEEDINGS IN UNDERLYING ACTION
     Case 2:19-cv-01892-WBS-JDP Document 28 Filed 03/08/21 Page 2 of 3


1           2.      A new status conference is to be set for July 19, 2021 at 1:30 p.m., at which

2    time, if the case has not been dismissed and the stay has not been lifted, the Court shall hear from

3    the parties as to whether good cause exists to extend the stay of this action. A further Joint

4    Status Report shall be filed no later than July 6, 2021.

5           IT IS SO ORDERED.

6
     Dated: March 5, 2021
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         2           Case No. 2:19-CV-01892-WBS-EFB
      ORDER GRANTING STIPULATED REQUEST OF THE PARTIES TO CONTINUE TO STAY THIS
                 ACTION PENDING PROCEEDINGS IN UNDERLYING ACTION
     Case 2:19-cv-01892-WBS-JDP Document 28 Filed 03/08/21 Page 3 of 3


1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      Case No. 2:19-CV-01892-WBS-EFB
     [PROPOSED] ORDER GRANTING STIPULATED REQUEST OF THE PARTIES TO CONTINUE TO
             STAY THIS ACTION PENDING PROCEEDINGS IN UNDERLYING ACTION
